DETAILED ACTION
The response filed 7/7/22 is entered. Claims 1 and 8 are amended. Claim 10 is cancelled. Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive.
The Applicant argues “Therefore, only with the improper use of hindsight is there any reason one of ordinary skill in the art would specifically select a square wave having a frequency of 20 Hz or less and apply such to the vibrator of Miura, thereby transmitting a tactile sense of tapping. In this respect, the Examiner is improperly using hindsight to render the claimed invention obvious. Such improper use of hindsight has been repeatedly prohibited by the Federal Circuit, as noted in MPEP 706.02(0) ("The teaching or suggestion to make the claimed combination and the reasonable expectation of success must both be found in the prior art and not based on Appellant's disclosure." In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991).”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In this case Miura discloses the tactile actuator has a resonance frequency of 167 HZ (Miura Par. 0041 resonance frequency of 167 Hz). Using the tools of Rosenberg in designing haptic feedback sensations it would have been obvious to try different waveforms and frequencies to achieve different sensations for the user. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Therefore, without undue experimentation the inventor(s) would have been able to design any sensation they desire. This would include applying a square wave having a frequency of 20 Hz, which is deemed to provide a subjective tapping sensation.
	Therefore, it is believed the combination of Miura and Rosenberg disclose the invention of claims 1-9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura, US-20070182257 in view of Rosenberg, US-20040160415.
In regards to claim 1, Miura discloses a tactile actuator (Par. 0003 vibrator) comprising: a housing having an accommodation space (Fig. 1b, 15 casing + 4 annular support); a vibrator disposed in the accommodation space (Fig. 1b, 20 vibrator); an elastic member configured to connect the housing and the vibrator (Fig. 1b, 3 suspension; Par. 0038 suspension 3 connecting from annular support 4 to yoke 9; Fig. 1b, 9 suspension; Par. 0039 suspension 3 connecting from casing to yoke 9); a coil configured to generate a magnetic field to drive the vibrator (Fig. 1b, 10 coil); a resonance frequency is 100 HZ or more and 170 Hz or less (Par. 0041 applying different voltage levels and a resonance frequency of 167 Hz is determined).
Miura does not disclose expressly the tactile actuator has a plurality of operation modes including a tapping mode, and 10wherein, if a square wave having a frequency of 20 Hz or less (greater than 0) is applied to the coil, a sum of impulse provided exceeds 3 mNs, so that a user can feel a tactile sense of tapping.
Rosenberg discloses designing force sensation output by a force feedback interface device (Par. 0004, 0006 wherein the force feedback interface devices are actuators); wherein the user is able to design feedback such that the controller applies a square wave having a frequency of 1 Hz or more and less than 20 Hz (Fig. 10, 384 waveform source field and 399 period; Par. 0098-0101 creating haptic output waveforms including a square wave with frequencies; Par. 0087 designing the force sensations for output to a button; Par. 0087 designing different force sensation outputs, i.e. modes, which are saved for a button; wherein one of the saved force sensations can be defined as a tapping sensation, which can have a sine wave frequency of 1-20Hz).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art the vibrator of Miura, which is an actuator, can have force sensations designed in the manner of Rosenberg.  The present published application, US-20210296978, in Par. 0123-0131 disclose that when a vibrator with resonant frequency of under 100-170Hz (Miura Par. 0041 applying different voltage levels and a resonance frequency of 167 Hz is determined) is applied a square wave of 20Hz or less provides a 3mNs response in 0-50ms is a result.  Therefore, Miura if applied a 20Hz or less square wave would provide the same result.  As Rosenberg discloses providing different force sensation outputs to design output modes it would have been obvious for the output modes as claimed and additional modes to be designed with the vibrator of Miura.
Therefore, it would have been obvious to combine Rosenberg with Miura to obtain the invention of claim 1.
In regards to claim 8, Miura discloses a tactile actuator (Par. 0003 vibrator) comprising: a housing (Fig. 1b, 15 casing + 4 annular support); 10a vibrator elastically supported in the housing (Fig. 1b, 20 vibrator; Fig. 1b, 3 suspension; Par. 0038 suspension 3 connecting from annular support 4 to yoke 9; Fig. 1b, 9 suspension; Par. 0039 suspension 3 connecting from casing to yoke 9); a coil configured to generate a magnetic field according to an applied current, the magnetic field being applied to the vibrator (Fig. 1b, 10 coil), wherein, when a resonance frequency of the tactile actuator is 100 Hz or more and 170 Hz or less (Par. 0041 applying different voltage levels and a resonance frequency of 167 Hz is determined).  
Miura does not disclose expressly a controller configured to operate the coil through a plurality of operation modes by controlling the frequency and waveform of the current to be 15applied to the coil, wherein the plurality of operation modes includes a tapping mode, wherein, in the tapping mode, a magnitude of an amplitude of a vibrating force of the vibrator varies over time, in the tapping mode, the controller applies a current having a frequency of 20 Hz or less (greater than 0) to the coil, the waveform of the current being a square wave.
Rosenberg discloses designing force sensation output by a force feedback interface device (Par. 0004, 0006 wherein the force feedback interface devices are actuators); wherein the user is able to design feedback such that an operation mode among a plurality of preset operation modes and determine a characteristic based on the operation mode (Par. 0087 designing different force sensation outputs, i.e. modes, which are saved for a button), wherein the operation mode includes a normal vibration mode and a tapping mode (Fig. 10, 384 waveform source field and 399 period; Par. 0098-0101 creating haptic output waveforms including a square and sine wave with frequencies; Par. 0087 designing the force sensations for output to a button; (Par. 0087 designing different force sensation outputs, i.e. modes, which are saved for a button; wherein one of the saved force sensations can be defined as normal and another can be defined as a tapping sensation), when the operation mode is the normal vibration mode, the controller applies a sine wave having a frequency between 50 Hz and 170 Hz, and when the operation mode is the tapping mode, the controller applies a square wave having a frequency of 1 Hz or more and less than 20 Hz, in the tapping mode, the controller applies a current having a frequency of 20 Hz or less (greater than 0) to the coil, the waveform of the current being a square wave (Fig. 10, 384 waveform source field and 399 period; Par. 0098-0101 creating haptic output waveforms including a square and sine wave with frequencies; Par. 0087 designing the force sensations for output to a button; Par. 0087 designing different force sensation outputs, i.e. modes, which are saved for a button; wherein one of the saved force sensations can be defined as normal, which can have a sine wave frequency of 50-170Hz, and another can be defined as a tapping sensation, which can have a sine wave frequency of 1-20Hz).
At the time of the filing of the invention it would have been obvious to one of ordinary skill in the art the vibrator of Miura, which is an actuator, can have force sensations designed in the manner of Rosenberg.  The present published application, US-20190363622, in Par. 0125-0133 disclose that when a vibrator with resonant frequency of under 100-170Hz (Miura Par. 0041 applying different voltage levels and a resonance frequency of 167 Hz is determined) is applied a square wave of 20Hz or less provides a 3mNs response in 0-50ms is a result.  Therefore, Miura if applied a 20Hz or less square wave would provide the same result.  As Rosenberg discloses providing different force sensation outputs to design output modes it would have been obvious for the output modes as claimed and additional modes to be designed with the vibrator of Miura.
Therefore, it would have been obvious to combine Rosenberg with Miura to obtain the invention of claim 8.
In regards to claim 2, Miura and Rosenburg, as combined above, disclose the vibrator comprises: a mass body connected to the elastic member and having a magnetic property (Fig. 1b, 7 annular weight + 9 yoke; a yoke carries a magnetic field); a magnetic portion provided at the center of a lower side of the mass 20body (Fig. 1b, 8 magnet); and a pole piece attached to a top surface of the magnetic portion (Fig. 1b, 2 top plate).  
Miura and Rosenberg do not expressly disclose a pole piece attached to a bottom surface of the magnetic portion.
However, at the time of the filing of the invention, it would have been obvious to one of ordinary skill in the art that the device of Miura could be flipped upside-down such that coil 10 and top plate 2 were located at a bottom. Having the device in this arrangement or the original orientation would both provide feedback to the user. The motivation for doing so would have been so the coil did not have to be suspended and could easily rest on the casing.
Therefore, it would have been obvious to one of ordinary skill that Miura and Rosenberg discloses the invention of claim 2.
In regards to claim 3, Miura and Rosenburg, as combined above, disclose in the tapping mode, a cumulative impulse of the vibrator 25exceeds 3 mNs within an interval of 50 milliseconds (ms) (Miura Par. 0041 applying different voltage levels and a resonance frequency of 167 Hz is determined; present published application US-20210296978, in Par. 0123-0131 disclose that when a vibrator with resonant frequency of under 100-170Hz is applied a square wave of 20Hz or less provides a 3mNs response in 0-50ms is a result).  
In regards to claim 4, Miura and Rosenburg, as combined above, disclose in the tapping mode, a magnitude of an amplitude of a vibrating force of the vibrator varies over time and 5a minimum time interval, in which a difference in height between peak points of the amplitude of the vibrating force of the vibrator is greater than 0.1 G, is greater than a minimum time in which a person distinguishes two stimuli at a fingertip (Miura Par. 0041 applying different voltage levels and a resonance frequency of 167 Hz is determined; present published application US-20210296978, in Par. 0123-0131 disclose that when a vibrator with resonant frequency of under 100-170Hz is applied a square wave of 20Hz or less provides a 3mNs response in 0-50ms is a result; present published application US-20210296978, also describes the claim language as a result of having the tactile actuator with a resonance frequency of 100-170Hz).  
10 In regards to claim 5, Miura and Rosenburg, as combined above, disclose the operation mode (Rosenberg Par. 0087 designing different force sensation outputs, i.e. modes, which are saved for a button) includes a normal vibration mode and a tapping mode (Rosenberg Fig. 10, 384 waveform source field and 399 period; Rosenberg Par. 0098-0101 creating haptic output waveforms including a square and sine wave with frequencies; Rosenberg Par. 0087 designing the force sensations for output to a button; Rosenberg Par. 0087 designing different force sensation outputs, i.e. modes, which are saved for a button; wherein one of the saved force sensations can be defined as normal and another can be defined as a tapping sensation), when a square wave having a frequency of 20 Hz or less (greater than 0) is applied to the coil, the operation mode is a tapping mode, and 15when a sine wave having a frequency between 50 Hz and 170 Hz is applied to the coil, the operation is a normal vibration mode (Rosenberg Fig. 10, 384 waveform source field and 399 period; Rosenberg Par. 0098-0101 creating haptic output waveforms including a square and sine wave with frequencies; Rosenberg Par. 0087 designing the force sensations for output to a button; Rosenberg Par. 0087 designing different force sensation outputs, i.e. modes, which are saved for a button; wherein one of the saved force sensations can be defined as normal, which can have a sine wave frequency of 50-170Hz, and another can be defined as a tapping sensation, which can have a sine wave frequency of 1-20Hz).  
In regards to claim 6, Miura and Rosenburg, as combined above, disclose when a sine wave having a frequency of 20 Hz or less (greater 20than 0) is applied, a vibration force of 0.01 G or less is generated, and wherein, when a square wave having a frequency of 20 Hz or less (greater than 0) is applied, a vibration force of 0.1 G or more is generated (Miura Par. 0041 applying different voltage levels and a resonance frequency of 167 Hz is determined; present published application US-20210296978, in Par. 0123-0131 disclose that when a vibrator with resonant frequency of under 100-170Hz is applied a square wave of 20Hz or less provides a 3mNs response in 0-50ms is a result; present published application US-20210296978, also describes the claim language as a result of having the tactile actuator with a resonance frequency of 100-170Hz).  
In regards to claim 7, Miura and Rosenburg, as combined above, disclose, in the tapping mode, a magnitude of an amplitude varies for each cycle over time, and the magnitude of the amplitude for the first 20 ms has a value larger than that of the amplitude for the rest of the time, 5so that the user can sense an intermittent tapping which is different from a normal vibration (Rosenberg Fig. 10, 384 waveform source field and 399 period; Rosenberg Par. 0098-0101 creating haptic output waveforms including a square and sine wave with frequencies; Rosenberg Par. 0087 designing the force sensations for output to a button; Rosenberg Par. 0087 designing different force sensation outputs, i.e. modes, which are saved for a button; wherein one of the saved force sensations can be defined as normal, which can have a sine wave frequency of 50-170Hz, and another can be defined as a tapping sensation, which can have a sine wave frequency of 1-20Hz; wherein the tapping sensation can include a strong tapping sensation and a weak tapping sensation for different durations).  
In regards to claim 9, Miura and Rosenburg, as combined above, disclose in the tapping mode, a minimum time interval, in which a difference in height between peak points of the amplitude of the vibrating force of the vibrator is greater than 0.1 G, is greater than a minimum time in which a person distinguishes two stimuli at a fingertip (Miura Par. 0041 applying different voltage levels and a resonance frequency of 167 Hz is determined; present published application US-20210296978, in Par. 0123-0131 disclose that when a vibrator with resonant frequency of under 100-170Hz is applied a square wave of 20Hz or less provides a 3mNs response in 0-50ms is a result; present published application US-20210296978, also describes the claim language as a result of having the tactile actuator with a resonance frequency of 100-170Hz).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        8/18/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622